Citation Nr: 0408733	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than February 17, 
2000, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The veteran testified before the undersigned Acting Veterans 
Law Judge in November 2002.  A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The Board denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss disability in 
December 1998; the veteran did not appeal the Board's 
decision.

3.  Thereafter, an application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability was not received until February 17, 2000; the 
Board subsequently reopened the claim based on new and 
material evidence other than service department records and 
found that service connection was warranted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 17, 
2000, for the award of service connection for bilateral 
hearing loss disability, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran originally submitted a claim of entitlement to 
service connection for bilateral hearing loss disability in 
August 1995.  The RO denied the claim in June 1996.  The 
veteran appealed that decision, and his claim was certified 
to the Board in November 1998.  

In a November 1998 letter, the veteran requested a hearing 
before the Board.  The Board denied the veteran's claim in 
December 1998.  The Board contacted the veteran in December 
1998 to acknowledge his request for a hearing, and to express 
regret that the request had not been processed prior to the 
promulgation of the December 1998 decision.  The veteran was 
informed that a hearing would be scheduled before the Board 
in Washington, D.C. and that if he appeared for the hearing 
the December 1998 decision would be vacated and another 
decision entered.  

The veteran was scheduled for a hearing in February 1999, but 
he cancelled that hearing in January 1999 and instead asked 
to be scheduled for a Travel Board hearing.  In March 1999 
the Board directed the RO to schedule the veteran for the 
Travel Board hearing.  In February 2000 the veteran submitted 
a claim of entitlement to service connection, accompanied by 
records from his private physician.  The RO denied the 
veteran's claim, and he appealed to the Board.  

On his December 2000 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the veteran indicated that he did not want 
a hearing before the Board.  However, in January 2001 the RO 
notified the veteran by letter that he had been scheduled for 
a hearing in March 2001.  The veteran responded, in a letter 
received in February 2001, that he did not want a Board 
hearing.  A March 2001 letter from the veteran also indicates 
that he did not desire a hearing.  A March 2001 notation 
indicates that the veteran did not appear for his hearing.   

In June 2001, the Board reopened and granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  In the introduction of the Board's decision, 
it was noted that the veteran had withdrawn his request for a 
Travel Board hearing and consequently, the previous December 
1998 Board decision was not vacated.

In July 2001 the RO promulgated a rating decision which 
granted service connection and established an effective date 
of February 17, 2000, the date of receipt of the veteran's 
claim to reopen.  The notification letter accompanying the 
rating decision indicated that the effective date was the 
date of receipt of the claim.

The veteran expressed his disagreement with the effective 
date in August 2001, noting that he had submitted a claim in 
August 1995.  He argued that he was entitled to benefits from 
that date.  

An informal conference was held with the veteran's 
representative in April 2002.  The representative and an RO 
decision review officer discussed the veteran's disagreement 
with the effective date established by the July 2001 rating 
decision.  The decision review officer pointed out that the 
June 2001 Board decision had determined that the veteran had 
declined a hearing and that the prior Board decision had not 
been vacated.  He explained that the denial of the original 
disability claim was final and that therefore service 
connection had been granted from the date of the February 
2000 claim.  

At the November 2002 hearing before the undersigned, the 
veteran's representative argued that the veteran had 
originally submitted a claim in 1995 and that the claim had 
remained open since that time.  The veteran testified that he 
was sure that he had submitted additional evidence between 
December 1998 and February 2000, but could not specifically 
identify any evidence in the record that had been submitted 
during that time.  He further testified that he continuously 
pursued his appeal since 1995.



II.  Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that through the statement of the case, 
correspondence from the RO to the veteran and the November 
2002 hearing, the veteran has been informed of the evidence 
and information necessary to substantiate his claim.  
Moreover, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no evidence or information that could 
be obtained to substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Therefore, 
the Board finds that any error in not providing a single 
notice to the appellant in covering all content requirements, 
as well as any defect with respect to the timing of the VCAA 
notice requirements, was harmless.  See 38 C.F.R. § 20.1102 
(2003) (harmless error).

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, supra.

III.  Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).

The veteran essentially contends that the effective date of 
the award of entitlement to service connection for bilateral 
hearing loss disability should be the date of receipt of his 
original claim.  He has argued that the claim was never 
actually final.  He also maintains that his hearing loss 
disability was the same at the time of his original claim as 
it was when service connection was eventually granted in 
2001.

However, the pertinent and undisputed facts in this case are 
that the veteran was properly notified of the December 1998 
Board decision denying his claim and that he did not appeal 
that decision.  While the Board identified the fact that the 
veteran's request for a hearing had not been processed and 
afforded him further opportunities to appear and testify, the 
veteran affirmatively withdrew his request for a hearing in 
February 2001.  This procedural history was addressed in the 
Board's June 2001 decision granting service connection for 
bilateral hearing loss disability.  At that time the Board 
determined that there was no basis to vacate its December 
1998 decision.  Under the law, the earliest possible and the 
appropriate effective date in this case, is the date of 
receipt of the reopened claim, which is February 17, 2000.    


ORDER

Entitlement to an effective date earlier than February 17, 
2000, for the award of service connection for bilateral 
hearing loss disability is denied.



	                        
____________________________________________
	LORI WELLS-GREEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



